DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are pending.
Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are rejected.
Claims 3-4, 7-8, 12, 23-24, 27-28 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 01/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejections of claims 1-2, 5-6, (9-11)/(1-2), 13-14, 16, 17/(1-2), (18-22, 25-26, 29)/(13-14, 16), (30-31)/(1-2) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (regarding issues of new matter) in the previous Office Action mailed 10/08/2021 have been withdrawn in view of the Claim Amendments and Applicant’s statements filed 01/10/2022.
	
Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited compositional range of copolyesters and a limited range of polyvinyl chloride compositions containing said copolyesters, does not reasonably provide enablement for the entire recited compositional range of copolyesters.  The make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make blends or compositions exhibiting the required miscibility of the polyvinyl chloride resin (PVC) and a copolyester (claims 1-2, 13-16) while simultaneously satisfying the required physical properties (i.e., inherent viscosity; amorphous nature; high crystallization half time; high Tg) of the copolyester, and thereby produce articles exhibiting the recited increase in Tg and HDTUL (claims 13-18), for the entire recited compositional range of copolyesters

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- e.g., the majority of the claims do not contain any limitations with respect to:
• the claims do not contain any limitations on the type of (a)(ii) aromatic and/or aliphatic dicarboxylic acid residues (aside from the number of carbon atoms);

• the claims do not contain any limitations on the type of (b)(i) modifying glycol (aside from the number of carbon atoms);

• the claims do not contain any limitations on the type of (b)(ii) modifying glycol, aside from the number of carbon atoms (aside from the number of carbon atoms); 

etc.
 
 	With respect to Wand factor (B), Applicant asserts in the disclosure as originally filed that the only certain specific high Tg copolyesters which exhibit the recited physical properties (i.e., inherent viscosity; amorphous nature; high crystallization half time; high Tg) provide the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16).  
 	With respect to Wand factors (C)-(D), Applicant has previously argued in the Response filed 07/01/2021 that there is no motivation in the prior art for one of ordinary skill in the art to use known amorphous high Tg copolyesters as disclosed in HALE ET AL ‘176 and CRAWFORD ET AL ‘122 in blends with polyvinyl chloride because the amorphous high Tg copolyesters of HALE ET AL ‘176 and CRAWFORD ET AL ‘122 require melt processing temperatures (e.g., 240 ºC to 270 ºC) which substantially exceed the accepted ‘safe’ melt processing temperature (i.e., less than 200 ºC) for polyvinyl chloride resin.
	With respect to Wand factors (E), Applicant in the disclosure as originally filed states that “it has been surprisingly discovered that certain high Tg copolyester compositions are melt 
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a single copolyester (i.e., TRITAN TX2000) which simultaneously exhibits: (i) the required physical properties (i.e., inherent viscosity; amorphous nature; high crystallization half time; high Tg); and (ii) the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16).
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to: (i) the criticality of using specific amorphous, high Tg copolyesters for achieving the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16); and (ii) the “surprisingly discovered” (i.e., unexpected and therefore unpredictable) ability of certain high Tg copolyesters to be miscible and melt processible at typical rigid PVC processing temperatures; it is the Examiner’s position that undue experimentation would be required to determine which copolyesters encompassed by the broad scope of the present claims -- but are significantly (or even minorly) different from the copolyester represented by TRITAN TX2000 used in the working Examples in the specification -- are capable of simultaneously: (i) exhibiting the recited physical properties (i.e., amorphous nature; high crystallization half time; high Tg); and (ii) achieving the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16).
 	The disclosure as originally filed only discloses the production of blends or compositions exhibiting the required miscibility of the polyvinyl chloride resin (PVC) and copolyester (claims 1-2, 13-16), and thereby producing articles exhibiting the recited increase in Tg and HDTUL surprising (and therefore unexpected) nature of the miscibility of “certain high Tg copolyester compositions” in polyvinyl chloride resins.  Furthermore, in Applicant’s own arguments filed 07/01/2021, Applicant argues that there is no reasonable expectation of success that high Tg copolyesters (in particular the copolyesters disclosed in HALE ET AL ‘176 and CRAWFORD ET AL ‘122) can be melt processed with polyvinyl chloride resins to produce a miscible blend.
  	The Examiner has reason to believe the ability of a copolyester (e.g., the amorphous high Tg copolyesters disclosed in HALE ET AL ‘176 and CRAWFORD ET AL ‘122) to be miscible with polyvinyl chloride resin are materially affected by: (1) the amount(s) and type(s) of (a)(ii) aromatic and/or aliphatic dicarboxylic acid residues; (2) the amount and type of (b)(i) modifying glycol residues; and/or (3) the amount and type of (b)(ii) modifying glycol residues; particularly since it is well known in the art that the presence of even minor amounts (e.g., 5 mol% or less, etc.) of different comonomer units can substantially affect the thermal and/or chemical properties (e.g., crystallinity, or lack thereof; crystallization speed; Tg; etc.) of a copolyester resin.  Applicant has not provided sufficient persuasive or objective evidence that one of ordinary skill in the art can determine which copolyesters out of the wide range of copolyesters which conform to the broad compositional limitations in claims 1-2, 13-16 -- but which utilize different types and/or amounts of: (a)(ii) aromatic and/or aliphatic dicarboxylic acid residues; (b)(i) modifying glycol residues; and/or (b)(ii) modifying glycol residues from those present in TRITAN TX2000 and (ii) the miscibility of the polyvinyl chloride resin (PVC) and copolyester (claims 1-2, 13-16); without the specific and limited guidance of the working Examples in the disclosure as originally filed, particularly in view of Applicant’s own arguments filed 07/01/2021 that there is no reasonable expectation that some, if any, of the amorphous high Tg copolyesters of HALE ET AL ‘176 and CRAWFORD ET AL ‘122 would be miscible with polyvinyl chloride resins, even though the copolyesters of HALE ET AL ‘176 and CRAWFORD ET AL ‘122 fully satisfy the compositional limitations with respect to the recited “at least one copolyester” and furthermore are capable of meeting all the other physical requirements of the recited “at least one copolyester” (i.e., amorphous, as characterized by a high crystallization half-time; inherent viscosity; and high Tg).  
	If Applicant contends that that amorphous high Tg copolyesters in accordance with HALE ET AL ‘176 and CRAWFORD ET AL ‘122 which appear to be compositionally consistent (or substantially similar to) commercially available TRITAN TX2000 and the present claims are not necessarily (or even are not likely) to be miscible with polyvinyl chloride resins, then the disclosure as originally filed fails to provide adequate guidance with respect to what other types of amorphous, high Tg copolyesters which are encompassed by the present claims (but are different from TRITAN TX2000), would provide the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16), particularly in view of Applicant’s own statements with respect to the surprising nature of the miscibility of certain high Tg copolyester with polyvinyl chloride resins.
 	For example, Applicant has not provided objective evidence that a copolyester (as long as it is capable of exhibiting the required amorphous nature, high crystallization half-time, inherent 
 	The Examiner notes that in the Response filed 07/01/2021, Applicant declined to concede that TRITAN TX2000 is wholly consistent with the second polyester of HALE ET AL ‘176 and is substantially similar to the copolyester of CRAWFORD ET AL ‘122.  However, SUGIOKA ET AL ‘037 and LACK OF ANDROGENICITY AND ESTROGENICITY provide clear evidence that commercially available TRITAN TX2000 is a copolyester composed of units derived from an acid component which is 100 mol% aromatic dicarboxylic acid (i.e., dimethyl terephthalate) and a diol component which is 36 mol% TMCD and 64 mol% CHDM), which is substantially consistent with the copolyesters disclosed in both HALE ET AL ‘176 and CRAWFORD ET AL ‘122.  Furthermore, TRITAN copolyesters (including TRITAN TX2000) are known to have a processing melt temperature of 260-282 ºC (as evidenced by TRITAN TX200 - TECHNICAL DATA SHEET and TRITAN - DRYING AND PROCESSING GUIDELINES FOR INJECTION MOLDING), which is again substantially consistent with the copolyesters disclosed in HALE ET AL ‘176 and CRAWFORD ET AL ‘122.  Finally, TRITAN TX2000 is manufactured and sold by Eastman Chemical Company, who are the assignees for HALE ET AL ‘176 and CRAWFORD ET AL ‘122.
and (ii) exhibit the required amorphous nature, high crystallization half-time, inherent viscosity, and high Tg; would produce the required miscibility of the polyvinyl chloride resin and copolyester (claims 1-2, 13-16).  Claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971). 
 	Notably, Applicant has not provided adequate guidance to one of ordinary skill in the art as to the selection of the other types and/or other amounts of: (a)(ii) aromatic and/or aliphatic dicarboxylic acid residues; (b)(i) modifying glycol residues; and/or (b)(ii) modifying glycol residues; which will produce a copolyester capable of meeting both: (i) the recited physical property requirements (i.e., amorphous nature; high crystallization half-time; high Tg); and (ii) the required miscibility requirements.
 	In view of the above, it is the Examiner’s position that the disclosure as originally filed does not enable one of ordinary skill in the art to make polyvinyl chloride-based blends or compositions exhibiting the required miscibility of the polyvinyl chloride resin (PVC) and copolyester (claims 1-2, 13-16), for the entire recited compositional range of copolyesters without undue experimentation, particularly in view of: (i) Applicant’s own statements regarding the asserted surprising nature of the miscibility between polyvinyl chloride and only “certain” high Tg copolyesters (which reasonably imply that a non-trivial percentage of amorphous high and (ii) the significant probability that many copolyesters meeting the broad compositional requirements in claims 1-2, 13-16 will fail exhibit one or more of the recited physical properties (e.g., amorphous nature; high crystallization half-time; high Tg) and/or fail to provide the required miscibility between polyvinyl chloride and copolyester; and (iii) Applicant’s own arguments in the Response filed 07/01/2021 regarding the lack of motivation for or a reasonable expectation of success in blending known amorphous Tg copolyesters with polyvinyl chloride resins in accordance with HALE ET AL ‘176 and CRAWFORD ET AL ‘122 because of significant differences in melt processing temperatures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of Claims 1-2, 5-6, (9-11)/(1-2), 13-14, 16, 17/(1-2), (18-22, 25-26, 29)/(13-14, 16), (30-31)/(1-2) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/08/2021 have been withdrawn in view of the Claim Amendments and Applicant’s statements filed 01/10/2022.

Terminal Disclaimer
The terminal disclaimer filed on 11/21/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,308,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejections in the previous Office Action mailed on 04/01/2021 based on U.S. Patent No. 10,584,238 have been withdrawn in view of the Claim Amendment filed 07/01/2021.

*     *     *
	
The nonstatutory double patenting rejections in the previous Office Action mailed on 04/01/2021 based on copending Application No. 16/220,013 (US 2020/0190307) (allowed) or copending Application No. 16/946,293 (US 2020/0308388) (allowed) have been withdrawn in view of the Claim Amendments filed 07/01/2021.

The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,308,799 have been withdrawn in view of the Terminal Disclaimer filed 11/21/2019.

Claim Rejections - 35 USC § 103 (AIA )
The rejections under 35 U.S.C. 103 in the previous Office Action mailed 04/01/2021 based on HALE ET AL (US 2010/0159176) have been withdrawn in view of the Claim Amendment filed 07/01/2021.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the disclosure as originally filed only needs to provide a scope of enablement which is a “reasonable correlation” to the scope of the claims.  However, Applicant’s own statements with respect to the “surprising” nature of Applicant’s invention (i.e., existence of melt processibility at typical rigid PVC processing temperatures and miscibility between polyvinyl chloride and “certain high Tg copolyester compositions”) provides evidence that the selection of those “certain high Tg copolyester compositions” would not be obvious to (or readily discoverable via mere routine experimentation) by one of ordinary skill in the art.
	Although Applicant argues that the “breadth of the claims in question are appropriately narrow when each claim is considered as a whole”, for an adequate scope of enablement, a reasonable percentage of the recited copolyester compositions (as set forth in subsections (a) and (b) of claims 1-2, 13-16) must be capable of simultaneously meeting: (i) the recited physical requirements (i.e., amorphous nature; high crystallization half-time; high Tg; etc.); and (ii) exhibiting the recited miscibility with polyvinyl chloride.  However, as discussed in detail above in the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, it is well-recognized in the art that the presence of even small amounts (e.g., 5 mol% or less) of different 
 	(B) Applicant argues that the claims are not “relatively broad”.  While there might be “many additional limitations” present in the independent claims 1-2, 13-16, the compositional limitations on the copolyester are quite broad, in view of the previously discussed ability of different types of dicarboxylic acid components and/or first modifying glycol and/or second modifying glycol to change the physical properties of a copolyester, it is reasonable to question whether a reasonably representative number of the copolyesters as recited in subsections (a) and (b) in claims 1-2, 13-16 are capable of meeting the numerous physical property limitations in the present claims.
	Furthermore, despite Applicant’s assertions to the contrary, the recited mol% ranges and the carbon atom ranges for both acid residues and glycol residues encompass a broad range of copolyesters.  For example, the mere recitation of a carbon atom range places no limitation on the arrangement of those carbon atoms and therefore places very few restrictions on the structural arrangement of those carbon atoms in a glycol (e.g., linear; slightly branched; moderately branched; heavily branched; cyclic configurations; aromatic rings; ethylenically unsaturated bonds; etc.) and furthermore places no restrictions as to the location of the hydroxyl 
 	Similarly, with respect to dicarboxylic acids, the mere limitation on the number of carbon atoms provides virtually no restriction on the arrangement of those carbon atoms -- e.g., dicarboxylic acids can be linear, branched in any number of ways, cyclic, aromatic, and/or having the carboxylic acid groups located in different positions, which in turn can be reasonably expected to materially affect the physical properties (e.g., Tg, (non)crystallinity, miscibility, etc.) of a copolyester.
 	With respect to the mol% ranges of: (a)(i) terephthalic acid, (a)(ii) other aromatic and/or aliphatic dicarboxylic acid; (b)(i) first modifying glycol; and (b)(ii) second modifying glycol; ranges of 20-60 mol% (e.g., (b)(i) in claim 1) or 40-80 mol% (e.g., (b)(ii) in claim 1) or 50-100 mol% (e.g., (a)(i) in claim 2) or 0-50 mol% (e.g., (a)(ii) in claim 2) or 60-100 mol% (e.g., (b)(i) in claim 2) or up to 40 mol% (e.g., (b)(ii) in claim 2) are reasonably considered “broad” when amounts of 5 mol% or less of an diacid or diol can materially affect the physical properties of a copolyester.
 	It is again noted that Applicant in fact agrees with the Examiner’s position that even minor amounts of different monomers can substantially affect the thermal and/or chemical properties of a polyester resin.
 	Given the broad nature of the compositional limitations on the copolyester, it is reasonable to question whether one of ordinary skill in the art would be able to select which of compositional limitations of claims 1-2, 13-16 are capable of meeting all the physical property limitations (e.g., crystallinity or lack thereof, crystallization speed, inherent viscosity, Tg, etc.) in the present claims without undue experimentation, in the absence of the specific and limited guidance provided by the working Examples in the specification, particularly when the disclosure as originally filed fails to provide concrete or meaningful guidance as to what types and/or amounts of diacids and/or glycols which will produce a suitable copolyester, other than those reasonably represented by TRITAN TX2000 (i.e., a copolyester derived from terephthalic acid or dimethyl terephthalate; TMCD; and CHDM).
 	(C) Applicant argues that the disclosure as originally filed provides enablement which is commensurate in scope with the present claims because the disclosure provides examples of dicarboxylic acids “that are enabling” and diols “that are enabling”.  While the disclosure as originally filed provides examples of usable dicarboxylic acids and diols, the mere disclosure of possible dicarboxylic acids and diols does not equate to adequate enablement, particularly when it is well recognized in the art that even relatively minor differences in molecular structure and/or amounts can materially affect the (non)crystallization characteristics and/or thermal characteristics of a polyester, which thereby brings into question whether one of ordinary skill in the art would able to determine which copolyester made from those mentioned dicarboxylic acids and diols would be capable of simultaneously meeting the numerous physical property limitations (e.g., amorphous nature; high crystallization half-time; inherent viscosity, high Tg; miscibility with polyvinyl chloride) in the present claims without undue experimentation, particularly in view of Applicant’s own statements with respect to the “surprising” (and therefore, unexpected) nature of Applicant’s invention and the lack of adequate guidance (except for the working Examples 
 	(D) Applicant argues that undue experimentation would not be required to determine if a copolyester is miscible with polyvinyl chloride.  However, although miscibility with polyvinyl chloride may be readily determined once a potential copolyester candidate is selected, it is the selection of a suitable “copolyester that is not TRITAN TX2000 but satisfies the limitations of the present claims” which, in the absence of the specific guidance of Applicant’s working Examples, can be extremely difficult for one of ordinary skill in the art without the use of undue experimentation, for the reasons discussed in detail above -- i.e., with respect to the: (i) wide variety of diacids and diols encompassed by the recited carbon atom ranges and mol% ranges; and (ii) the non-trivial, often unpredictable effects that even small amounts of structurally different diacids and/or diols can have on a copolyester’s physical properties, especially with respect to crystallization characteristics (e.g., non-crystallinity; crystallization half-times; etc.) and/or thermal properties (e.g., Tg; etc.).
 	(E) Applicant again argues that HALE ET AL ‘176 and CRAWFORD ET AL ‘122 are not representative of the copolyester limitations of the present claims.  However, HALE ET AL ‘176 and CRAWFORD ET AL ‘122 are relied upon to illustrate that amorphous high Tg copolyesters which fully meet the compositional limitations as set forth in subsections (a) and (b) of claims 1-2, 13-16 are known in the art, and are consistent with the established composition of commercially available TRITAN TX2000.  Notably, HALE ET AL ‘176 is not limited solely to blends containing copolyesters, but in fact discloses relevant details of the amorphous, high Tg copolyesters themselves, separate from their usage in blends.
not miscible with polyvinyl chloride, then the scope of enablement provided by the working Examples in the specification cannot be reasonably extended to other known amorphous high Tg copolyesters made from terephthalic acid or dimethyl terephthalate, TMCD, and CHDM, but would be limited specifically to TRITAN TX2000 copolyester.
 	(F) Applicant’s arguments with respect to the rejections Claims 1-2, 5-6, (9-11)/(1-2), 13-14, 16, 17/(1-2), (18-22, 25-26, 29)/(13-14, 16), (30-31)/(1-2) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/08/2021 have been considered but are moot because these rejections have been withdrawn in view of the Claim Amendments and Applicant’s statements filed 01/10/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	GEBHART ET AL (US 4,010,221) discloses homogeneous blends of polyvinyl chloride and non-crystalline copolyester.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 25, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787